DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/11/2020 and 3/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper portion being substantially prismatic (claim 33) must be shown or the feature(s) canceled from the claim(s).  Additionally, the lower portion extended in widening with respect to the upper portion up to an opening/closing end surface of the mould, wherein the upper portion projects on the lower portion an area smaller than an area of the opening/closing end surface of the mould (claim 53) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Figures fail to show an opening/closing end surface of the mould, and the opening/closing end surface being larger than the upper portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes legal phraseology (e.g. “comprises”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 39 and 51 are objected to because of the following informalities: 
Claim 39 contains an acronym, however does not provide the full name. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. International Rubber Hardness Degree (IRHD))).
Claim 51 recites the limitation "the inner surface portion”  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “an inner surface portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 51 recite “the upper portion projects on the lower portion an area smaller than an area of the base surface”.  This is awkward and confusing. It is unclear how an upper portion projects a small area onto a lower portion.  Additionally, it is unclear what “an area smaller” is in reference to, e.g.an area of the entire upper portion, an area of a surface of the upper portion, an area of the entire lower portion, an area of a surface of the lower portion, etc.  Please clarify.  Additionally it is unclear if the applicant means the upper portion is connected to a lower portion and that a surface of the lower portion has an area that is smaller than an area of the base surface?  Please clarify.  For examination purposes, the claim language will be interpreted as “the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface.”
Claim 31 recites “the reinforcing elements are associated with or incorporated in the encapsulation material”.  However, claim 27, from which claim 31 depends, recites that the lower portion comprises a plurality of reinforcing elements.  Therefore, it is unclear if the applicant means that the reinforcing elements are also associated with or incorporated in the encapsulation material (i.e. the encapsulation material also comprises the reinforcing elements in addition to the reinforcing elements being in the lower portion), or if the encapsulation material is part of the lower portion.  Please clarify.  For examination purposes, the claim language will be interpreted as the encapsulation material also comprises the reinforcing elements.
Claim 35 recites “an area projected onto the lower portion by the upper portion”.  As described above regarding claims 26 and 51, it is unclear what the “area” refers to.  More specifically, it is unclear if the applicant means the area of the entire lower portion, the area of the entire upper portion, the area of a surface of the upper portion, the area of a surface of the lower portion.  Please clarify.  For examination purposes, the claim language will be interpreted as an area of a surface of the lower portion. 
Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: encapsulation material the encloses the electronic unit and its placement with respect to a lower portion, especially with respect to an external portion of the lower portion.  Additionally, it is unclear what an “the encapsulation material…in an external portion of the lower portion” mean, in that is the encapsulation material external to/outside of the lower portion?  Please clarify.  It is unclear how the encapsulation material is external to the lower portion since the encapsulation material encloses the electronic unit, the electronic unit is in the upper portion thus implying the encapsulation material is also in the upper portion, the upper portion projects onto the lower portion (thus connected to the lower portion) (see claim 26).  Therefore, it is unclear how the encapsulation material is external to the lower portion.  Please clarify.  The scope of the claim is so unclear it cannot be examined on the merits at this time.  Since claim 42 depends from claim 41, claim 42 additionally cannot be examined on the merits at this time.
Claim 43 recites the limitation “the encapsulation material of the lower portion” and “the encapsulation material of the upper portion”.  There is insufficient antecedent basis for these limitations in the claim.  Claim 26 recites an encapsulation material but it has no reference with respect to the upper portion nor the lower portion.  As such, it is unclear if “the encapsulation material of the lower portion” and the “encapsulation material of the upper portion” is the same encapsulation material as that of claim 26. Please clarify.  In view of the claim language of claim 26 and claim 43, it is unclear how many encapsulation materials are there, one, two or three, and if they are the same or different materials.  Please clarify.  For examination purposes, the claim language will be interpreted as there being three encapsulation materials, i.e. an encapsulation material that encloses the electronic unit, an encapsulation material of the upper portion, and an encapsulation material of the lower portion.
Claim 49 recites “a pressure sensitive adhesive, a structural adhesive. Or a combination thereof”.  It is unclear what a structural adhesive is.  All adhesives necessarily have a structure.  Therefore, this terminology is confusing.  It is noted that the specification does not provide a special definition for this term but merely examples of types of adhesive materials.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 50 recites “the base surface is formed by a double-sided adhesive film adhering to the encapsulation material, carrying the adhesive layer”.  The wording is awkwardly phrased and hence confusing.  It is unclear what “carrying the adhesive layer” modifies, i.e. the encapsulation layer or the base surface.  Please clarify.  Additionally, it is unclear how the adhesive adheres to the encapsulation material since the base surface of the lower portion comprises the adhesive to adhere it to the tire.  It is unclear how the encapsulation material is structurally related to the lower portion.  Is unclear if the double-sided adhesive film is on both the lower portion and the encapsulation material such that both the encapsulation material and the lower portion are adhered to the tire.  Please clarify. 
Claim 53 recites “a lower portion…and extended in widening with respect to the upper portion up to an opening/closing end surface of the mould, the upper portion projects on the lower portion an area smaller than an area of the opening/closing end surface of the mould”.  This wording is awkward and confusing.  It is unclear what the applicant means by “the lower portion extended in widening with respect to the upper portion up to an opening/closing end surface of the mould”.  It is unclear from the claim language which portion is wider with respect to an opening/closing end surface of the mould, and how the opening/closing end surface of the mould is structurally related to the either portion.  More specifically does the applicant mean the lower portion is wider than the opening/closing end surface since it “widens”, or does the upper portion widen to the lower portion such that there is an opening/closing end surface of the mould at the lower portion (is the opening/closing end surface of the mould at the lower portion)?  Please clarify.  Additionally, the limitation “the upper portion projects on the lower portion an area smaller than an area of the opening/closing end surface of the mould” is also awkward and confusing.  Does the applicant mean the upper portion connects to the lower portion such that an area of a surface on the lower portion is smaller than an opening/closing end surface of the mould (since the upper portion projects onto the lower portion)?  Or does the applicant mean an area of a surface the upper portion has an area smaller than an area of an opening/closing end surface of the mould?  More specifically, it is unclear what “an area smaller” refers to, i.e. an area of the upper portion or an area of the lower portion.  Please clarify.  For examination purposes, the claim language will be interpreted as “the upper portion widens to an opening/close end surface of the mould at the lower portion, wherein a surface of the upper portion has an area smaller than an area at the opening/closing end surface of the mould”.
Claims not specifically addressed are indefinite due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 37, 48 and 51, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Busche et al. (DE 102007001279).
With respect to claim 26, in one interpretation, Busche et al. discloses in Fig. 6, a tyre monitoring device, comprising an electronic unit at least partially enclosed in an encapsulation material, the device comprising: 
a lower portion (6, 8) having a base surface (6) for fixing the device to an inner surface portion of a tyre (3) ([0040], [0055], Fig. 6); and 
an upper portion (7) arranged on an opposite side of the device with respect to the base surface (6), the upper portion enclosing the electronic unit (5, 9, 10) ([0055], Fig. 6); 
wherein: 
at least part of the lower portion (6) and at least part of the upper portion (7) are formed in continuity by the encapsulation material (8) (Fig. 6); and 
as best understood, the upper portion connects to the lower portion and the lower portion has an area smaller than an area of the base surface (area of top of lower portion 8 is less than area of base surface 6)  (Fig. 6).
In a second interpretation, Busche et al. discloses in Fig. 7, a tyre monitoring device, comprising an electronic unit at least partially enclosed in an encapsulation material, the device comprising: 
a lower portion (6, bottom of 8, 19) having a base surface (6) for fixing the device to an inner surface portion of a tyre (3) ([0040], [0056], Fig. 7); and 
an upper portion (top of 8) arranged on an opposite side of the device with respect to the base surface (flanged bottom of 8), the upper portion enclosing the electronic unit (5, 9, 10) ([0056], Fig. 7); 
wherein: 
at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material (7) (Fig. 7); and 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface (bottom of 8 is smaller than an area of base surface 6, and area of underside 19 is smaller than area of base surface 6)  (Fig. 7).
With respect to claim 37, Busche et al. discloses the encapsulation material is a polyurethane material ([0046], [0049]).
With respect to claim 48, Busche et al. discloses the base surface comprises an adhesive layer suitable for gluing to the inner surface portion of the tyre (base surface 6 is an adhesive layer) ([0040], Fig. 6).
With respect to claim 51, Busche et al. discloses a tyre comprising an inner surface and a monitoring device (4), the monitoring device comprising an electronic unit (5, 9, 10) enclosed in an encapsulation material (8) ([0040], [0055], Fig. 6), the device comprising:
a lower portion (6, 8) having a base surface (6) for fixing the device to an inner surface portion of the tyre (3) ([0040], [0055], Fig. 6); and
an upper portion (7) arranged on an opposite side of the device with respect to the base surface (6), the upper portion enclosing the electronic unit (5, 9, 10) ([0055], Fig. 6); wherein: 
wherein: 
at least part of the lower portion (6) and at least part of the upper portion (7) are formed in continuity by the encapsulation material (8) (Fig. 6); 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface (area of top of lower portion 8 is less than area of base surface 6)  (Fig. 6); 
wherein the monitoring device (4) is fixed by the base surface (6) to the inner surface of the tyre by an adhesive layer (base surface 6 is an adhesive layer) ([0040], Fig. 6).

Claim(s) 26, 51 and 52, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hillenmayer (DE 102008063469).
With respect to claim 26, Hillenmayer discloses in Fig. 5, a tyre monitoring device, comprising an electronic unit (502) at least partially enclosed in an encapsulation material (510) ([0002], [0040]), the device comprising: 
a lower portion (506, 558) having a base surface (558) for fixing the device to an inner surface portion of a tyre (554) ([0039], [0040] Fig. 5); and 
an upper portion (top of 510) arranged on an opposite side of the device with respect to the base surface (558), the upper portion enclosing the electronic unit (502) ([0040], Fig. 5); 
wherein: 
at least part of the lower portion (506) and at least part of the upper portion (top of 510) are formed in continuity by the encapsulation material (510) (Fig. 5); and 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface (area of bottom of 506 is less than area of base surface 558)  (Fig. 5).
With respect to claim 51, Hillenmayer discloses a tyre comprising an inner surface and a monitoring device, the monitoring device comprising an electronic unit (502) enclosed in an encapsulation material (510) ([0002], [0040], Fig. 5), the device comprising:
a lower portion (506, 558) having a base surface (558) for fixing the device to an inner surface portion of the tyre (554) ([0039], [0040], Fig. 5 6); and
an upper portion (top of 510) arranged on an opposite side of the device with respect to the base surface (558), the upper portion enclosing the electronic unit ((502) ([0040], Fig.5 ); wherein: 
wherein: 
at least part of the lower portion (6) and at least part of the upper portion (7) are formed in continuity by the encapsulation material (8) (Fig. 6); 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface (area of bottom of 506 is less than area of base surface 558)  (Fig. 5); and
wherein the monitoring device (502) is fixed by the base surface (558) to the inner surface of the tyre by an adhesive layer (base surface 558 can be glue) ([0041], Fig. 5).
With respect to claim 52, Hillenmayer discloses device is fixed to a portion of the inner surface (556) opposite to a tread (554) of the tyre ([0039], [0041], Fig. 5).

Claim(s) 26, 33, 34, 37, 48 and 49, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wilson et al. (US 2002/0174925).
With respect to claim 26, Wilson et al discloses a tyre monitoring device, comprising an electronic unit (34) at least partially enclosed in an encapsulation material (40) ([0038], Fig. 3 and 4), the device comprising: 
a lower portion (12, 14) having a base surface (18) for fixing the device to an inner surface portion of a tyre ([0035]-[0037], Figs. 1 and 2); and 
an upper portion (70) arranged on an opposite side of the device with respect to the base surface, the upper portion enclosing the electronic unit (tag 70 is made of electronic unit 34 enclosed in potting material 40) ([0038], [0039]) (Figs. 1 and 6) 
wherein: 
at least part of the lower portion (14) and at least part of the upper portion (70) are formed in continuity by the encapsulation material (40 of tag 70) ([0038], [0039], Figs. 1 and 6); 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface (area of bottom of 14 is smaller than area of bottom of 12)  (Fig. 1).
	With respect to claim 33, Wilson et al. discloses the upper portion has a substantially prismatic or cylindrical shape with a circular or oval base ([0035], [0039], Fig. 1).
With respect to claim 34, Wilson et al. discloses the lower portion has a circular or oval ([0035], [0039], Fig. 1).
With respect to claim 37, Wilson et al. discloses the encapsulation material is a polyurethane material ([0038]).
With respect to claims 48 and 49, as best understood, Wilson et al. discloses the base surface comprises an adhesive suitable for gluing to the inner surface portion of the tyre, the adhesive is a structural adhesive ([0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 28, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillenmayer as applied to claim 26 above.
With respect to claims 27 and 28, Hillenmayer addresses all the limitations of claim 26.
However, Hillenmayer fails to expressly disclose in the same embodiment, the lower portion comprises a plurality of reinforcing elements, wherein the reinforcing elements comprise textile filaments, textile cords, metallic filaments, or metallic cords.
Nevertheless Hillenmayer discloses in another embodiment, a lower portion (206) can include a plurality of reinforcing fibers (218), wherein the fibers can be metal ([0014], [0035], claim 6), and that features of different embodiments can be combined ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion to comprise a plurality of reinforcing elements, wherein the reinforcing elements comprise textile filaments, textile cords, metallic filaments, or metallic cords, in order to predictably reinforce the housing of the device. 
With respect to claim 31, in one interpretation, the modified Hillenmayer addresses all the limitations of claim 27.
However, Hillenmayer fails to expressly disclose in the same embodiment, the reinforcing elements are also incorporated in the encapsulation material.
Nevertheless Hillenmayer discloses an embodiment where reinforcing fibers can be incorporated in both a lower portion (106) and in an encapsulation material (110) ([0014], [0032]), and that features of different embodiments can be combined ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing elements to also incorporated in the encapsulation material, in order to predictably reinforce an entire carrier (housing and encapsulation material) of the device.
With respect to claims 31 and 32, in a second interpretation, the modified Hillenmayer addresses all the limitations of claim 27.
However, Hillenmayer fails to expressly disclose the reinforcing elements are also associated with or incorporated in the encapsulation material, the reinforcing elements are incorporated in a layer of elastomeric material coupled to the encapsulation material. 
Nevertheless Hillenmayer discloses an embodiment where reinforcing fibers can be incorporated in both a lower portion (106) and in an elastomeric material (110) coupled to an encapsulation material (108) ([0014], [0016], [0032]), and that features of different embodiments can be combined ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing elements to also associated with the encapsulation material, the reinforcing elements being incorporated in a layer of elastomeric material coupled to the encapsulation material, in order to predictably reinforce an entire carrier (housing and base material) of the device.

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Hillenmayer as applied to claims 27 and 28 above, and further in view of Sakamoto et al. (US 2017/0259630).
With respect to claims 29 and 30, the modified Hillenmayer addresses all the limitations of claims 27 and 28, and further discloses the reinforcing elements arranged in the lower portion ([0014], [0035], claim 6).
However, the modified Hillenmayer fails to expressly disclose the reinforcing elements being textile filaments or cords made of one or more of the following textile materials chosen from: aramid, rayon, polyester, nylon, lyocell and combinations thereof.  The modified Hillenmayer additionally fails to expressly disclose the reinforcing elements are arranged with a density comprised between 30 cords/dm and 500 cords/dm.
Nevertheless, Hillenmayer teaches the reinforcing elements can comprise of plastic fibers (filaments) ([0014]).  It is well known in the art for plastic filaments to be made of rayon, nylon or polyester as taught by Sakamoto et al. ([0087]).  Sakamoto et al. additionally teaches it is well known in the art for a number of fiber bundles Y per unit width (bundle/50 mm width) be between 20 and 90, thus can be within the claimed range ([0088]-[0090]).  
It would have been obvious to of ordinary skill in the art of the claimed invention to modify the reinforcing elements to be made of textile filaments or chords made of materials chosen from aramid, rayon, polyester, nylon, lyocell and combinations thereof, in order to ensure good physical properties and stable quality, as taught by Sakamoto et al. ([0087]).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing elements to be arranged with a density comprised between 30 cords/dm and 500 cords/dm in order to provide a desired strength of the lower portion as taught by Sakamoto et al. ([0090]).
It would have been obvious to one of ordinary skill in the art to modify the density of reinforcing elements through routine or manipulative experimentation in order to obtain the best possible results.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. as applied to claim 26 above, and further in view of Mancosu et al. (US 2016/0185165)
With respect to claim 35, Wilson et al. addresses all the limitations of claim 26.
However, as best understood, Wilson et al. fails to expressly disclose the area of the base surface is equal to at least 130% or at least 200% of the area of the upper portion.
Mancosu et al. teaches it is well known in the art for an area of a base surface (31) to be equal to at least 130% or at least 200% of an area of a surface (cavity 32) of the lower portion (30) ([0100], [0156]-[0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the area of the base surface to be equal to at least 130% or at least 200% of the area of the upper portion, in order to provide a device that as a size suitable for use with a tire.  Further, such a modification would have involved a mere change in the size of a component.  A scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillenmayer as applied to claim 26 above, and further in view of Busche et al.
With respect to claim 36, Hillenmayer addresses all the limitations of claim 26.
However, Hillenmayer fails to expressly disclose in the same embodiment, the upper portion comprises a rigid body enclosing at least part of the electronic unit and at least part of the encapsulation material.
Nevertheless, Hillenmayer teaches in another embodiment that the upper portion comprises a polyurethane body (110) enclosing at least part of the electronic unit (102) and at least part of an encapsulation material (108) ([0032]), and that features of different embodiments can be combined ([0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion such that it comprises a polyurethane body enclosing at least part of the electronic unit and at least part of an encapsulation material, in order to partially absorb shocks ([0032])
The modified Hillenmayer discloses the invention set forth above, however fails to expressly disclose the polyurethane body is rigid.
Busche et al. teaches it is well known in the art for a polyurethane body that encloses the electronic unit to be rigid depending on the application ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane body to be rigid in order to protect the electronic unit from relative movements ([0046]).

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busche et al. as applied to claim 37 above, and further in view of Ding (CN 102613774).
With respect to claim 38, Busche et al. addresses all the limitations of claim 37. 
However, Busche et al. fails to expressly disclose the encapsulation material is a polyether-based polyurethane material.
However, Busche et al. teaches the encapsulation material being a polyurethane material, and the encapsulation material can provide damping properties ([0009], [0011], [0015], [0046]).  Ding teaches it is well known in the art that a polyether polyurethane has good vibration damping performance ([0019], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane material to be a polyether-based polyurethane in order to predictably provide good vibration damping properties, as desired.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  
With respect to claim 39 and 40, the modified Busche et al. addresses all the limitations of claim 38.
However, the modified Busche et al. fails to expressly disclose the polyether-based polyurethane material has an International Rubber Hardness Degree (IRHD) hardness at 100°C greater than 60 and less than 90.
Nevertheless, Busche et al. teaches it is desirable for the encapsulation material to have a hardness in the range of Shore A 80 +/-20 ([0050]).  The applicant’s specification discloses on pg. 6, lines 27-32,  “Preferably, the encapsulation material has IRHD hardness at 100°C less than about 90, more preferably less than or equal to about 85. Preferably, the encapsulation material has Shore A hardness at 23° C greater than about 70, more preferably less than about 90.”.  Therefore, it appears that having a Shore A hardness at 23° C greater than about 70, more preferably less than about 90, is similar (since it’s just as preferable) to the also described IRHD hardness at 100°C less than about 90, more preferably less than or equal to about 85.  Based on this, Busche et al. teaches that the hardness can fall within the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hardness to be in the claimed range through routine or manipulative experimentation in order to obtain the best possible results (e.g. to attain the desired hardness property).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 26, 33-37 and 43-52, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosu et al. in view of Wilson et al.
With respect to claim 26, Mancosu et al discloses a tyre monitoring device, comprising an electronic unit (10) ([0088], Fig. 2), the device comprising: 
a lower portion (30) having a base surface (31) for fixing the device to an inner surface portion (100a) of a tyre (100) ([0099], Fig. 12); and 
an upper portion (40) arranged on an opposite side of the device with respect to the base surface (31), the upper portion enclosing the electronic unit (10) ([0181], [0183], Fig. 2); 
wherein: 
at least part of the lower portion (30) and at least part of the upper portion (40) are formed in continuity by the electronic unit (the electronic unit sits in upper portion 40, and the upper portion 40 is housed in a cavity 32 in the lower portion) ([0154], [0155], [0166], [0170], Figs. 2, 6 and 7); and
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface ([0100], [0158], [0172]; Figs. 6 and 7).
Mancosu et al. fails to expressly disclose the electronic unit at least partially enclosed in an encapsulation material, and at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material.
Wilson et al. teaches it is well known in the art for an electronic unit (34, 358, 408) to at least be partially enclosed in an encapsulation material (40, 356, 406) ([0038], [0061], [0062], Figs. 3, 5, 19, 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic unit to be at least partially enclosed in an encapsulation material in order to protect the electronic unit, e.g. provide a protective body for the electronic unit. 
Regarding the limitation “at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material”, by modifying the electronic unit to be enclosed in an encapsulation material, the modified Mancosu et al. would necessarily teach that at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material since the encapsulation material would enclose the electronic unit and thus be held in the upper portion 40 which is housed in cavity 32 of the lower portion 30.
With respect to claim 33, the modified Mancosu et al. discloses the upper portion (40) has a substantially prismatic or cylindrical shape with a circular or oval base (Mancosu: [0172])
With respect to claim 34, the modified Mancosu et al. discloses the lower portion has a circular or oval shape (Mancosu: [0156]).
With respect to claim 35, as best understood, the modified Mancosu et al. discloses the area of the base surface (31) is equal to at least 130% or at least 200% of an area of a surface (cavity 32) of the lower portion (30) (Mancosu: [0100], [0156]-[0158]).
	With respect to claim 36, the modified Mancosu et al. discloses the upper portion encloses at least part of the electronic unit and at least part of the encapsulation material (would enclose the electronic unit which is enclosed in the encapsulation material – see rejection of claim 26 above).  Additionally, the modified Mancosu et al. discloses the upper portion comprises a rigid body ([0167]).
	With respect to claim 37, the modified Mancosu et al. discloses in Wilson et al., the encapsulation material is a polyurethane material (Wilson: [0038]).
	With respect to claim 43, the modified Mancosu et al. discloses an encapsulation material of the lower portion is connected to an encapsulation material of the upper portion through one or more connecting portions (e.g. ribs) having a radius curvature of not less than 0.5 mm ([0154]-[0158], [0172]-[0178], Fig. 6).  Since the upper portion and the lower portion encapsulate the electronic unit/encapsulation material that encloses the electronic unit of the modified Mancosu, the materials of each of the upper portion and the lower portion are considered “encapsulation materials”.
With respect to claim 44, the modified Mancosu et al. addresses all the limitations of claim 43.
However, the modified Mancosu et al. fails to expressly disclose the radius of curvature is not greater than 10 mm.
Nevertheless, Mancosu et al. discloses the radius of curvature is between amount 7.5 mm and about 25 mm, thus teaches that the radius of curvature can be less than 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of curvature in order to hold a small tag (electronic unit in an encapsulation material) of a desired size.  Such a modification would have involved a mere change in the size of a component.  A scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
With respect to claim 45, the modified Mancosu et al. addresses all the limitations of claim 26.
However, the modified Mancosu et al. fails to expressly disclose the lower portion has a thickness of less than 5 mm and greater than 0.1 mm.
Nevertheless, Mancosu et al. discloses the lower portion can have a thickness (height) between about 3 mm and about 25 mm, thus teaches that the thickness can be in the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the lower portion in order to hold a small tag (electronic unit in an encapsulation material) of a desired size.  Such a modification would have involved a mere change in the size of a component.  A scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
With respect to claim 46, the modified Mancosu et al.dislcoses the upper portion ahs a minimum thickness of not less than 5 mm ([0173]).
With respect to claim 47, the modified Mancosu et al. addresses all the limitations of claim 46.
However, the modified Mancosu et al. fails to expressly disclose the upper portion has a thickness that is not greater than 20 mm.
Nevertheless, Mancosu et al. discloses the lower portion can have a thickness (height) between about 20 mm and about 70 mm, thus teaches that the thickness can be 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the upper portion in order to hold a small tag (electronic unit in an encapsulation material) of a desired size.  Such a modification would have involved a mere change in the size of a component.  A scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
With respect to claims 48 and 49, as best understood, the modified Mancosu et al. discloses the base surface comprises an adhesive layer suitable for gluing to the inner surface porton of the tyre, the adhesive is a structural adhesive (glue) (Mancosu: [0185]). 
	With respect to claim 51, Mancosu et al. discloses a tyre comprising an inner surface and a monitoring device, the monitoring device comprising an electronic unit (10) ([0088], [0089]), the device comprising:
a lower portion (30) having a base surface (31) for fixing the device to an inner surface portion (100a) of a tyre (100) ([0099], Fig. 12); and 
an upper portion (40) arranged on an opposite side of the device with respect to the base surface (31), the upper portion enclosing the electronic unit (10) ([0181], [0183], Fig. 2); 
wherein: 
at least part of the lower portion (30) and at least part of the upper portion (40) are formed in continuity by the electronic unit (the electronic unit sits in upper portion 40, and the upper portion 40 is housed in a cavity 32 in the lower portion) ([0154], [0155], [0166], [0170], Figs. 2, 6 and 7); 
as best understood, the upper portion connects to the lower portion and a surface of the lower portion has an area smaller than an area of the base surface ([0100], [0158], [0172]; Figs. 6 and 7); and 
wherein the monitoring device is fixed by the base surface (31) to the inner surface of the tyre by an adhesive layer (glue) ([0185]).
Mancosu et al. fails to expressly disclose the electronic unit at least partially enclosed in an encapsulation material, and at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material.
Wilson et al. teaches it is well known in the art for an electronic unit (34, 358, 408) to at least be partially enclosed in an encapsulation material (40, 356, 406) ([0038], [0061], [0062], Figs. 3, 5, 19, 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic unit to be at least partially enclosed in an encapsulation material in order to protect the electronic unit, e.g. provide a protective body for the electronic unit. 
Regarding the limitation “at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material”, by modifying the electronic unit to be enclosed in an encapsulation material, the modified Mancosu et al. would necessarily teach that at least part of the lower portion and at least part of the upper portion are formed in continuity by the encapsulation material since the encapsulation material would enclose the electronic unit and thus be held in the upper portion 40 which is housed in cavity 32 of the lower portion 30.
	With respect to claim 52, the modified Mancosu et al. discloses the device is fixed to a portion of the inner surface opposite to a tread of the tyre (Mancosu: [0007]).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busche et al. as applied to claim 48 above, and further in view of Shinmura (US 2007/0146124).
With respect to claim 50, Busche et al. addresses all the limitations of claim 26, and as best understood, further discloses the base surface (6) adheres to the encapsulation material ([0056], Fig. 7).
However, Busche et al. fails to expressly disclose the base surface is formed by a double-sided adhesive film.
Nevertheless, Shinmura provides a general teaching of using a double-sided adhesive film to adhere a tag to a tire ([0049], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base surface to be formed by a double-sided adhesive tape since double-sided adhesive tape can be handled easily and is excellent in the efficiency of a bonding work, as taught by Shinmura ([0051]).

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busche et al. 
With respect to claim 53, Busche et al. discloses a method of producing a tyre monitoring device comprising an electronic unit (5, 9, 10) enclosed in an encapsulation material (7) ([0056], Fig. 7), by a mould comprising: 
an upper portion (top of container 18) ([0056], Fig. 7); and 
a lower portion (bottom of container 18) connected to the upper portion and, as best understood, the upper portion widens to an opening/close end surface of the mould at the lower portion, wherein a surface of the upper portion has an area smaller than an area at the opening/closing end surface of the mould (the upper portion, e.g. top of 8, is smaller than an opening/closing end surface, e.g. bottom of container 18) ([0056], Fig. 7); 
wherein the method comprises: 
arranging the electronic unit (5, 9, 10) in the upper portion of the mould ([0056], Fig. 7); and
filling substantially up to the opening/closing end surface at least part of the mould with the encapsulation material or with precursors of the encapsulation material, to incorporate at least partially the electronic unit into the encapsulation material and to fill substantially all the lower portion of the mould ([0056], Fig. 7).
Busche et al. additionally discloses the encapsulation material least partially encloses the electronic unit in the encapsulation material (Fig. 7).
	Busche et al. fails to expressly disclose hardening the encapsulation material.  
However, Busche et al. discloses the encapsulation material (7) can be a hard or cured resin ([0046], [0048], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to harden, e.g. cure, the encapsulation material in order to predictably form a hard or cured resin, as taught by Busche ([0046]).

Allowable Subject Matter
Claim 54 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 54, prior art fails to teach or reasonably suggest, either singly or in combination, arranging a double-sided adhesive film to close the mould at the opening/closure surface before hardening the encapsulation material, in addition to the other limitations of the claim from claim 54 depends from.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876